 

 

Exhibit 10.1

 

[ex10-1logo.jpg] 

 

Facility Letter

 

Ref. YBL/MUM/FL/0619/2016-2017

September 27, 2016

 

Majesco Software & Solutions India Private Limited

805 President House,

Near Ambawadi Circle,

Ahmedabad 380 015

 

Dear Sirs,

 

Ref.: Addendum to Facility Letter no. YBL/MUM/FL/231/2015-2016 dated June 30,
2015.

 

We, YES Bank Limited (‘YBL’ or ‘the Lender’), are pleased to advise the addendum
with reference to Facility Letter no. YBL/MUM/FL/231/2015-2016 dated June 30,
2015 (the “Facility Letter”) with regard to the credit facility to Majesco
Software & Solutions India Private Limited (the “Borrower”). The conditions
mentioned below replace and /or are in addition to the earlier clauses in our
Facility Letter. The other terms and conditions in the said Facility Letter
stand mutatis mutandis.

 

1      Facility Details

 

S.
No Facility Description Applicable Rate of
Interest/
Commission Security Financial Covenant /
Special Terms &
Conditions 1

Facility: Pre Shipment in Foreign Currency (PCFC) [Existing Facility]

 

Interest: To be decided at the time of disbursement. First Pari Pasu charge over
the current assets of the borrower.

•   Margin: 10% of Order amount

•   PCFC will be on running account basis

•   Counter parties for PCFC:

Ø   Majesco UK Ltd

Ø   Majesco, USA

Ø   Majesco Software and Solutions Inc (MSSI)

Ø   Majesco Canada Ltd (MCAN)

Ø   Majesco Thailand Co. Ltd.

Ø   Majesco Sdn Bhd (Malaysia)

•   Transactions will be for group companies of MSSIPL

•   Any incremental exposure/ disbursement beyond INR 100 MM to be backed by min
100% goodwill FDR with YBL in company or Majesco Limited

 

Amount: INR 300,000,000/- (Indian Rupees Three Hundred Million Only)

[Existing Facility reduced from INR 360 MM]

 

     

Purpose: Working capital

 

Tenor: Maximum of 3 months

 

     

Nature: Redrawal permitted within availability period

 

      Availability period: 12 months subject to annual review    

 



 

 Page 1 of 5

 

 

[ex10-1logo.jpg] 

 

la

Facility: Post Shipment Credit in Foreign Currency (PSCFC) [Existing Facility
[Sublimit of facility 1 above]

 

Amount: INR 300,000,000/- (Indian Rupees Three Hundred Million Only)

[Existing Facility reduced from INR 360 MM]

 

Interest: To be decided at the time of disbursement. First Pari Pasu charge over
the current assets of the borrower

•   LC and Non LC Backed Orders

•   Discounting of Group/ associate entities permitted

•   Any incremental exposure/ disbursement beyond INR 100 MM to be backed by min
100% goodwill FDR with YBL in company or Majesco Limited

Purpose: Working capital

 

Tenor: Maximum of 3 months

 

       

Nature: Redrawal permitted within availability period

 

       

Availability period: 12

months subject to annual review

     

 

2     Other Conditions

 



1 Financial/ Other Covenants

•   Finacial information to be provided half yearly.

•   Proportionate cashflows to be routed through YBL account.

•   YBL facilities to be rated.

2 Documentation and Condition Precedent. As per Annexure I 3 Review Date
Notwithstanding the terms herein and in conformity with normal business
practice, we reserve the right to review this Facility or any of the terms and
conditions thereof or any other documents or security relating thereto. The
facilities will be reviewed by June 17, 2017.



 

All charges/fees paid to the Bank pursuant grant of Facilities hereto are
non-refundable.

 

Utilization of the above Facilities shall be subject to discretion of the Bank,
compliance to all the conditions precedent, execution of all documents as
mentioned above and no event of default or potential event of default having
occurred.

 



 

 Page 2 of 5

 

 

[ex10-1logo.jpg] 

 

The Facility Letter shall remain valid and, save for the aforesaid amendments,
unchanged. This Addendum to Facility Letter shall form an integral part of the
Facility Letter Ref. No. YBL/MUM/FL/231/2015-2016 dated June 30, 2015.

 

The Borrower unconditionally agrees, acknowledges and undertakes that the Bank
has an unconditional right to cancel the Facilities, whether in part or in full,
at any time during the currency of the Facilities without any prior intimation
of such cancellation to the Borrower.

 

As per RBI Guidelines, all borrowers are required to declare details as per
Annexure II while applying for credit facilities with from bank and you have
already provided such details during discussion with us and/or in various
documents provided to us. By counter signing your are confirming us that the
details declared as in Annexure II are true and correct

 

This offer shall be valid for acceptance until October 26, 2016. Kindly confirm
to us, by signing on the duplicate copy of this letter, your acceptance of the
foregoing terms and conditions and return the same to us so as to be received by
us prior to the above date.

 

Should you have any query regarding the above terms and conditions, please do
not hesitate to contact the right-hand undersigned.

 

Yours faithfully,

YES BANK LIMITED

 

/s/ Ameya Shripad Gundale   /s/ Gurpreet Munial Ameya Shripad Gundale   Gurpreet
Munial Executive Vice President   Vice President Emerging Corporate Banking  
Emerging Corporate Banking

 

We, Majesco Software & Solutions India Private Limited confirm acceptance of the
above terms and conditions:

 



/s/ Umakant Das
/s/ Pratap Rangnekar

     

Signature(s) / Company’s stamp

*[Please sign on the preceding pages as well]

Title: Manager — Finance, Manager — Accounts

Date: September 27, 2016

Place:

Enclosed: Annexure I & Annexure II

 



 

 



 

 Page 3 of 5

 

 

[ex10-1logo.jpg] 

 

ANNEXURE I

 

DOCUMENTATION AND CONDITIONS PRECEDENT TO DISBURSEMENT

 

The Bank shall not be obliged to disburse the Facilities unless and until, the
Borrower shall have complied with the following conditions precedent unless
expressly waived by the Bank:

 

(a)Duplicate of this Facility Letter duly and unconditionally accepted and
signed on each page by the Borrower’s authorised signatory/ies;

(b)A certified true copy of the resolutions of the Board of Directors of the
Borrower and/or the third security provider, as the case may be, or relevant
Committee of Board of Directors:

(i)approving the terms of, and the transactions contemplated by the Transaction
Documents to which it is a party and resolving that it executes, delivers and
performs the Transaction Documents to which it is a party;

(ii)authorising a specified person or persons to execute and deliver the
Transaction Documents to which it is a party on its behalf; and

(iii)Authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Transaction Documents to which it is a party.

(c)CS/CA certification regarding compliance of statutory Prescriptions in terms
of RBI circular on lending under consortium/multiple banking arrangements dated
10th Feb. 2009 on semi-annual basis;

(d)Any other documents/certificates/resolutions/letters as may be required by
the Lender(s).

 

“Transaction Documents” as used under this Facility Letter means and include
this Facility Letter and all other agreements, instruments, undertakings,
indentures, deeds, writings, guarantees, letters of comfort and other documents
(whether financing, security or otherwise) executed or entered into, or to be
executed or entered into, by the Borrower or as the case may be, any other
person, in relation, or pertaining, to the transactions contemplated by, or
under this Facility Letter and/or the other Transaction Document, and each such
Transaction Document as amended from time to time.

 



 

 Page 4 of 5

 

 

 [ex10-1logo.jpg]

 

Annexure II 

Details of Borrowing Arrangements from Other Banks (INR Million)

Position as on 31.05.2016

 



I.

Name and address of bank/ institution

 

  II.

Facilities availed

 

    A.

Fund-based credit facilities (Indicate the nature of facilities e.g. working
capital / demand loan / term loan / short term loan) / foreign currency loan,
corporate loan / line of credit / Channel financing, bill discounting etc.
amount and the purpose)

 

0   B.

Non-fund-based facilities other than derivatives (Indicate the nature of
facilities e.g. L/C,BG, DPG (1 & F) etc. amount and the purpose)

 

0 III.

Present outstanding

 

0 IV.

Overdues position, if any

 

0 V.

Requests for facilities which are under process

 

0

  Name of
Bank Fund
based
limit Non
fund
limit Fund
based
O/s Non
fund O/s Term Loan
outstanding
O/s Nature of
facilities Purpose of
Facilities Brief
description
of
Securities  

ICICI Bank

 

150 5.67 - - - WC WC -  

SCB

 

50 - - - - WC WC -  

YBL

 

360 - 309.6 - - WC WC    

Total

 

560 5.67 309.6      

VI.

Main and allied activities with locations

 

  VII

Demands by statutory authorities / current status thereof

 

 

 



 

 Page 5 of 5

 